            Case 4:18-cv-06183-JSW Document 60 Filed 05/28/19 Page 1 of 5



 1   Joseph Ostoyich (pro hac vice)
     joseph.ostoyich@bakerbotts.com
 2   BAKER BOTTS LLP
     1299 Pennsylvania Ave., NW
 3   Washington, D.C. 20004
     Telephone: (202) 639-7700
 4   Facsimile: (202) 639-7890
 5   Stuart C. Plunkett (Cal. Bar No. 187971)
     stuart.plunkett@bakerbotts.com
 6   BAKER BOTTS LLP
     101 California Street, Suite 3600
 7   San Francisco, California 94111
     Telephone: (415) 291-6200
 8   Facsimile: (415) 291-6300
 9   Counsel for Defendant
     Patterson Companies, Inc.
10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
     NATHANIEL DYLAN KRAMER,                           )
13   Individually and on behalf of all others          )
     similarly situated,                               )
14                                                     )   Case No. 4:18-cv-06183-JSW
                     Plaintiff,                        )
15                                                     )   STIPULATION AND [PROPOSED]
             v.                                        )   ORDER REGARDING CASE
16                                                     )   MANAGEMENT CONFERENCE
     HENRY SCHEIN, INC.; PATTERSON CO.,                )   DATE AS MODIFIED
17   INC.; BENCO DENTAL SUPPLY CO.;                    )
     AND UNNAMED CO. CONSPIRATORS.                     )   Honorable Jeffrey S. White
18                                                     )
                Defendants.                            )
19                                                     )
20

21

22

23

24

25
26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING CASE
                                                                           CASE NO. 4:18-CV-06183-JSW
     MANAGEMENT CONFERENCE DATE
            Case 4:18-cv-06183-JSW Document 60 Filed 05/28/19 Page 2 of 5



 1           Plaintiff Nathaniel Dylan Kramer and Defendants Henry Schein, Inc., Patterson Companies,
 2   Inc., and Benco Dental Supply Co. respectfully file this stipulation pursuant to Northern District of
 3   California Civil Local Rules 7-12 and 16-2(e) to continue the Case Management Conference
 4   currently scheduled for June 7, 2019, to September 13, 2019, and hereby agree as follows:
 5           WHEREAS, the original complaint in this case was filed on October 9, 2018, and the
 6   amended complaint was filed on December 7, 2018;
 7           WHEREAS, on December 14, 2018, the Court ordered that the Case Management
 8   Conference be conducted on June 7, 2019 at 11:00 a.m.;
 9           WHEREAS, on January 18, 2019 the Defendants filed a joint motion to dismiss pursuant to
10   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) and a separate joint motion to dismiss
11   pursuant to Federal Rule of Civil Procedure 12(b)(2) (collectively, “Motions to Dismiss”);
12           WHEREAS, the Court vacated the hearing on the Motions to Dismiss, which are currently
13   under submission; and
14           WHEREAS, the parties have met and conferred to discuss the upcoming case management
15   conference date and agree that a continuance of the Case Management Conference to September 13,
16   2019, makes sense given the pending Motions to Dismiss;
17           IT IS HEREBY STIPULATED that the Case Management Conference currently scheduled
18   for June 7, 2019, at 11:00 a.m. be continued to September 13, 2019 at 11:00 a.m., or to another date
19   convenient for the Court.
20           IT IS SO STIPULATED AND AGREED.
21

22

23

24

25
26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING CASE
     MANAGEMENT CONFERENCE DATE
                                                       1                           CASE NO. 4:18-CV-06183-JSW
            Case 4:18-cv-06183-JSW Document 60 Filed 05/28/19 Page 3 of 5



     Dated: May 17, 2019                               Respectfully submitted,
 1

 2
     /s/ Jason H. Kim                                  /s/ Stuart C. Plunkett
 3   Jason H. Kim                                      Joseph Ostoyich (pro hac vice)
     Todd M. Schneider                                 joseph.ostoyich@bakerbotts.com
 4   SCHNIEDER WALLACE COTTRELL                        BAKER BOTTS LLP
     KONECKY WOTKYNS, LLP                              1299 Pennsylvania Ave., NW
 5   2000 Powell Street, Suite 1400                    Washington, D.C. 20004
     Emeryville, CA 94608                              Telephone: (202) 639-7700
 6                                                     Facsimile: (202)639-7890
     Telephone: (415) 421-7100
 7   Fax: (415) 421-7105
                                                       Stuart C. Plunkett (SBN 187971)
     tschneider@schneiderwallace.com
 8                                                     stuart.plunkett@bakerbotts.com
     jkim@schneiderwallace.com                         BAKER BOTTS LLP
 9                                                     101 California Street, Suite 3600
     MCKOOL SMITH                                      San Francisco, CA 94111
10   Lewis T. LeClair 300 Crescent Court               Telephone: (415) 291-6204
     Suite 1500                                        Facsimile: (415) 291-6300
11   Dallas, TX 75201
     Telephone: (214) 978-4000                         Counsel for Defendant
12   Fax: (214) 978-4044                               Patterson Companies, Inc.
     lleclair@mckoolsmith.com
13

14   BERRY LAW PLLC                                    s/ Kimberly Arouh
     R. Stephen Berry (admitted pro hac vice)          Howard D. Scher (pro hac vice)
15   1100 Connecticut Avenue, NW, Suite 645            howard.scher@bipc.com
     Washington, DC 20036                              Samantha L. Southall (pro hac vice)
16   Telephone: (202) 296-3020                         samantha.southall@bipc.com
     Telecopy: (202) 296-3038                          Thomas P. Manning (pro hac vice)
17   sberry@berrylawpllc.com                           thomas.manning@bipc.com
                                                       BUCHANAN INGERSOLL & ROONEY PC
18                                                     Two Liberty Place
     Counsel for Plaintiff
                                                       50 S. 16th Street, Suite 3200
19   Nathaniel Dylan Kramer                            Philadelphia, PA 19102-2555
                                                       Telephone: (215) 665-8700
20
                                                       Facsimile: (215) 665-8760
21
                                                       Kimberly Arouh (SBN 163285)
22                                                     kimberly.arouh@bipc.com
                                                       BUCHANAN INGERSOLL & ROONEY PC
23                                                     One America Plaza
                                                       600 West Broadway, Suite 110
24                                                     San Diego, CA 92101
                                                       Telephone: (619) 239-8700
25                                                     Facsimile: (619) 702-3898
26                                                     Counsel for Defendant
27                                                     Benco Dental Supply Co.

28

     STIPULATION AND [PROPOSED] ORDER REGARDING CASE
     MANAGEMENT CONFERENCE DATE
                                                          2                           CASE NO. 4:18-CV-06183-JSW
            Case 4:18-cv-06183-JSW Document 60 Filed 05/28/19 Page 4 of 5



 1                                                     /s/ Eliot A. Adelson
                                                       Barack S. Echols (pro hac vice)
 2
                                                       barack.echols@kirkland.com
 3                                                     KIRKLAND & ELLIS LLP
                                                       300 North LaSalle
 4                                                     Chicago, IL 60654
                                                       Telephone: (312) 862-3144
 5                                                     Facsimile: (312) 862-2200

 6                                                     Eliot A. Adelson (SBN 205284)
                                                       eliot.adelson@kirkland.com
 7                                                     KIRKLAND & ELLIS LLP
                                                       555 California Street
 8                                                     San Francisco, CA 94104
 9                                                     Telephone: (415) 439-1413
                                                       Facsimile: (415) 439-1500
10
                                                       Counsel for Defendant
11                                                     Henry Schein, Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING CASE
     MANAGEMENT CONFERENCE DATE
                                                          3                          CASE NO. 4:18-CV-06183-JSW
            Case 4:18-cv-06183-JSW Document 60 Filed 05/28/19 Page 5 of 5



 1                                            [PROPOSED] ORDER

 2           PURSUANT TO STIPULATION, and good cause appearing, the Case Management

 3   Conference currently scheduled for June 7, 2019, at 11:00 a.m. is hereby vacated and continued to
     October 11, 2019
 4   September 13, 2019, at 11:00 a.m.

 5   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 6

 7           May 28, 2019
     Dated: ___________                                    ____________________________
 8                                                         Honorable Jeffrey S. White
                                                           United States District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING CASE
     MANAGEMENT CONFERENCE DATE
                                                       4                            CASE NO. 4:18-CV-06183-JSW
